Citation Nr: 1603442	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for chronic brain syndrome due to brain trauma and skull fracture with concussion, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of fracture of right calcaneus with post traumatic changes, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

These issues were last before the Board in November 2013 when they were remanded in order to schedule a hearing before a Veterans Law Judge.  At that time, the issue of entitlement to service connection for a neck disability was also before the Board.  Since the November 2013 remand, in a January 2014 rating decision, the Veteran's claim for service connection for a neck disability was granted in full, thus that issue is no longer before the Board.  Additionally, in April 2014, the Veteran withdrew his request for a hearing.  Thus the remaining issues are properly before the Board for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in order to determine the nature and severity of his chronic brain syndrome in September 2015.  In that examination report the VA examiner recommended that the Veteran's military records be reviewed by a neurologist or clinical neuropsychologist in order to determine whether the Veteran's memory problems were related to his head trauma or whether memory loss was due to the onset of dementia as such a determination was beyond the area of her expertise.  Similarly, in a December 2009 VA examination, the VA examiner is shown to recommend a neurology consultation.  
There was a review done in July 2015 which addressed the Veteran's memory complaints, in part, but the review was conducted by a Physician Assistant.  Given the recommendations from medical professionals that a review by a neurologist or clinical neuropsychologist is warranted, the Board finds that a new VA examination, conducted by a neurologist or clinical neuropsychologist, should be scheduled.

Additionally, VA medical center treatment notes include a July 2013 note in which the Veteran expresses that his right foot disability had been far worse over the past few weeks.  The Veteran was last afforded a VA examination to determine the severity of his right foot disability in January 2007.  A contemporaneous VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a neurologist or clinical neuropsychologist to determine the current severity of the Veteran's service-connected chronic brain syndrome to include memory complaints and whether they are related to the service-connected disability.

2.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right foot disability.

3.  Then, readjudicate the Veteran's increased rating claims.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




